Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4, 7, 16-20, and 23 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Timothy J O’Shea et al.: “An introduction to Machine Learning Communications Systems” (~ provided by applicant, hereafter referred to as O’Shea,).
Regarding claim 1, O’Shea teaches a method for configuring a data transmission network, executed by a configuration device, wherein said data transmission network comprises a transmitter, a receiver, and a communication channel between said transmitter and said receiver (see at least Fig. 2 and abstract), said method comprising: 
training a machine learning model of said data transmission network, wherein said machine learning model comprises at least a transmitter model including a transmitter neural network, a channel model, and a receiver model including a receiver neural network (~see at least Fig. 2 and pg. 4 section II; Examples of machine learning applications for the physical layer, section A.  Autoencoders for end-to-end communication systems), wherein said training comprises: 
providing a message within a sequence of messages (see at least Fig. 2 and pg. 4 left column last paragraph; “The transmitter wants to communicate one out of M possible messages”); 
generating a group of transmission symbols for each message in said sequence of messages using said transmitter neural network (see at least Fig. 2 f(s)); 
concatenating said groups of transmission symbols together as a sequence of transmission symbols (see at least Fig. 2, output x); 
simulating transmission of said sequence of transmission symbols over said communication channel using said channel model to said receiver (see at least Fig. 2, Channel and Receiver); 
analysing a sequence of received symbols using said receiver neural network to generate a decoded message (see at least Fig. 2 and output s); and
 updating said machine learning model based on an output of said receiver neural network (see at least pg. 4 II; Example of machine learning applications for the physical layer and the first paragraph of such section).

Regarding claim 2, O’Shea teaches the method of claim 1.  In addition, O’Shea further teaches wherein said training further comprises comprising applying an inter-symbol interference function of said channel model to said sequence of transmission symbols to generate inter-message interference symbols as said sequence of received symbols (see at least pg. 6 last paragraph; “The autoencoder and RTN as presented above could be easily extended to operate directly on IQ samples rather than symbols to effectively deal with problems such as pulse shaping, timing-, frequency- and phase-offset compensation.”).

Regarding claim 3, O’Shea teaches the method of claim 2.  In addition, O’Shea further teaches wherein said applying comprises applying a first inter-symbol interference function to said sequence of transmission symbols to generate first inter-message interference symbols as said sequence of received symbols (see at least pg. 6 last paragraph; “The autoencoder and RTN as presented above could be easily extended to operate directly on IQ samples rather than symbols to effectively deal with problems such as pulse shaping, timing-, frequency- and phase-offset compensation.”). 

Regarding claim 4, O’Shea teaches the method of claim 3.  In addition, O’Shea further teaches wherein said first inter-symbol interference function comprises a pulse-shaping function (see at least pg. 6 last paragraph; “The autoencoder and RTN as presented above could be easily extended to operate directly on IQ samples rather than symbols to effectively deal with problems such as pulse shaping, timing-, frequency- and phase-offset compensation.”).

Regarding claim 7, O’Shea teaches the method of claim 2.  In addition, O’Shea further teaches wherein said applying comprises applying a first inter-symbol interference function to said sequence of transmission symbols to generate first inter-message interference symbols and applying a second inter-symbol interference function to said first inter- message interference symbols to generate second inter-message interference symbols as said sequence of received symbols (see at least pg. 6 last paragraph; “The autoencoder and RTN as presented above could be easily extended to operate directly on IQ samples rather than symbols to effectively deal with problems such as pulse shaping, timing-, frequency- and phase-offset compensation.”).

Regarding claim 16, O’Shea teaches the method of claim 1.  In addition, O’Shea further teaches wherein said method is performed by a transmitter of a source device, a receiver of a destination device, or a configuration device for said data transmission network (see at least Figs. 2 and 5).

Regarding claim 17, O’Shea teaches an apparatus, comprising: 
at least one processor; at least one memory storing a set of instructions (see at least Figs. 1, 2 and abstract); wherein said set of instructions is configured to, when executed by said at least one processor, cause said apparatus to perform a set of operations including training a machine learning model of a data transmission network comprising a transmitter, a receiver, and a communication channel between said transmitter and said receiver (see at least Figs. 1 and 2), wherein said machine learning model comprises at least a transmitter model including a transmitter neural network, a channel model, and a receiver model including a receiver neural network (~see at least Fig. 2 and pg. 4 section II; Examples of machine learning applications for the physical layer, section A.  Autoencoders for end-to-end communication systems), wherein said training comprises: 
providing a message within a sequence of messages (see at least Fig. 2 and pg. 4 left column last paragraph; “The transmitter wants to communicate one out of M possible messages”); 
generating a group of transmission symbols for each message in said sequence of messages using said transmitter neural network (see at least Fig. 2 f(s)); 
concatenating said groups of transmission symbols together as a sequence of transmission symbols (see at least Fig. 2, output x); 
simulating transmission of said sequence of transmission symbols over said communication channel using said channel model to said receiver (see at least Fig. 2, Channel and Receiver); 
analysing a sequence of received symbols using said receiver neural network to generate a decoded message (see at least Fig. 2 and output s); and
 updating said machine learning model based on an output of said receiver neural network (see at least pg. 4 II; Example of machine learning applications for the physical layer and the first paragraph of such section).

Regarding claim 18, O’Shea teaches the apparatus of claim 17.  In addition, O’Shea further teaches wherein said training further comprises comprising applying an inter-symbol interference function of said channel model to said sequence of transmission symbols to generate inter-message interference symbols as said sequence of received symbols (see at least pg. 6 last paragraph; “The autoencoder and RTN as presented above could be easily extended to operate directly on IQ samples rather than symbols to effectively deal with problems such as pulse shaping, timing-, frequency- and phase-offset compensation.”).

Regarding claim 19, O’Shea teaches the apparatus of claim 18.  In addition, O’Shea further teaches wherein said applying comprises applying a first inter-symbol interference function to said sequence of transmission symbols to generate first inter-message interference symbols as said sequence of received symbols (see at least pg. 6 last paragraph; “The autoencoder and RTN as presented above could be easily extended to operate directly on IQ samples rather than symbols to effectively deal with problems such as pulse shaping, timing-, frequency- and phase-offset compensation.”). 

Regarding claim 20, O’Shea teaches the apparatus of claim 19.  In addition, O’Shea further teaches wherein said first inter-symbol interference function comprises a pulse-shaping function (see at least pg. 6 last paragraph; “The autoencoder and RTN as presented above could be easily extended to operate directly on IQ samples rather than symbols to effectively deal with problems such as pulse shaping, timing-, frequency- and phase-offset compensation.”).

Regarding claim 23, O’Shea teaches the apparatus of claim 18.  In addition, O’Shea further teaches wherein said applying comprises applying a first inter-symbol interference function to said sequence of transmission symbols to generate first inter-message interference symbols and applying a second inter-symbol interference function to said first inter- message interference symbols to generate second inter-message interference symbols as said sequence of received symbols (see at least pg. 6 last paragraph; “The autoencoder and RTN as presented above could be easily extended to operate directly on IQ samples rather than symbols to effectively deal with problems such as pulse shaping, timing-, frequency- and phase-offset compensation.”).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 5, 6, 8, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Shea as applied to claims 1, 3, 17, and 19 above, further in view of US 6,339,612 B1 by Stewart et al (hereafter referred to as Stewart).
Regarding claim 5, O’Shea teaches the method of claim 3.  
O’Shea does not appear to specifically disclose wherein said applying comprises applying a second inter-symbol interference function to said sequence of transmission symbols to generate second inter-message interference symbols as said sequence of received symbols.
In the same field of endeavor, Stewart teaches wherein said applying comprises applying a second inter-symbol interference function to said sequence of transmission symbols to generate second inter-message interference symbols as said sequence of received symbols (see at least Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the interference function taught by O’Shea with the interference function taught by Stewart in order to provide less computational complexity, resulting in less costly, lower power receivers.
 
Regarding claim 6, O’Shea in view of Stewart teaches the method of claim 5.  In the obvious combination, Stewart further teaches wherein said second inter-symbol interference function comprises a convolution with a channel impulse response (see at least Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the interference function taught by O’Shea with the interference function taught by Stewart in order to provide less computational complexity, resulting in less costly, lower power receivers.

Regarding claim 8, O’Shea teaches the method of claim 1.  
O’Shea does not appear to specifically disclose wherein said analysing comprises setting an observation window within said sequence of received symbols and classifying that portion of said sequence of received symbols falling within said observation window.
In the same field of endeavor, Stewart teaches wherein said analysing comprises setting an observation window within said sequence of received symbols and classifying that portion of said sequence of received symbols falling within said observation window (see at least Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the interference function taught by O’Shea with the interference function taught by Stewart in order to provide less computational complexity, resulting in less costly, lower power receivers.

Regarding claim 21, O’Shea teaches the apparatus of claim 19.  
O’Shea does not appear to specifically disclose wherein said applying comprises applying a second inter-symbol interference function to said sequence of transmission symbols to generate second inter-message interference symbols as said sequence of received symbols.
In the same field of endeavor, Stewart teaches wherein said applying comprises applying a second inter-symbol interference function to said sequence of transmission symbols to generate second inter-message interference symbols as said sequence of received symbols (see at least Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the interference function taught by O’Shea with the interference function taught by Stewart in order to provide less computational complexity, resulting in less costly, lower power receivers.
 
Regarding claim 22, O’Shea in view of Stewart teaches the apparatus of claim 21.  In the obvious combination, Stewart further teaches wherein said second inter-symbol interference function comprises a convolution with a channel impulse response (see at least Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the interference function taught by O’Shea with the interference function taught by Stewart in order to provide less computational complexity, resulting in less costly, lower power receivers.

Regarding claim 24, O’Shea teaches the apparatus of claim 17.  
O’Shea does not appear to specifically disclose wherein said analysing comprises setting an observation window within said sequence of received symbols and classifying that portion of said sequence of received symbols falling within said observation window.
In the same field of endeavor, Stewart teaches wherein said analysing comprises setting an observation window within said sequence of received symbols and classifying that portion of said sequence of received symbols falling within said observation window (see at least Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the interference function taught by O’Shea with the interference function taught by Stewart in order to provide less computational complexity, resulting in less costly, lower power receivers.

Allowable Subject Matter
10.	Claims 9, 10, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/           Primary Examiner, Art Unit 2465